Citation Nr: 0924109	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1967 to February 1969.  Service in Vietnam and 
receipt of the Combat Infantryman Badge is indicated in the 
evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

Procedural history

Service connection for PTSD was originally denied by the RO 
in a May 2002 rating decision.   

In May 2005, the Veteran filed to reopen his previously-
denied claim of entitlement to service connection for PTSD.  
The claim was reopened and denied in the above-referenced 
February 2006 rating decision.  The Veteran disagreed with 
the RO's decision and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  

The Veteran submitted evidence directly to the Board at the 
April 2009 hearing, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

Issues not on appeal

In a February 2006 rating decision, the RO granted the 
Veteran's claims of entitlement to service connection for a 
left knee disability [rated 10 percent disabling], and a 
laceration of the left index finger [noncompensably (zero 
percent) rated].  Additionally, the RO denied the Veteran's 
claim for an increased disability rating for service-
connected residuals of a shrapnel wound of the left lower 
leg, and denied the Veteran's requests to reopen his claims 
of entitlement to service connection for a low back 
disability and a heart condition.  

Subsequently, in a February 2007 rating decision, the RO 
granted the Veteran's claims of entitlement to service 
connection for diabetes mellitus [rated 20 percent disabling] 
and peripheral neuropathy of both lower extremities [each 
rated 10 percent disabling].  

Finally, the RO denied the Veteran's claims of entitlement to 
service connection for a sleep disorder and for a right knee 
disability claimed as secondary to his service-connected left 
knee disability in a November 2007 rating decision.  

To the Board's knowledge, the Veteran has not disagreed with 
any of these decisions or ratings.  Accordingly, these issues 
are not in appellate status.             See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.         
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Remanded issue

As discussed in detail below, in this decision the Board is 
reopening the issue of entitlement to service connection for 
PTSD and remanding that issue for additional development.  
The issue is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In May 2002, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran did 
not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the May 2002 rating decision is not cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the May 2002 RO decision, new and material evidence 
has been received which is sufficient to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
PTSD.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  
For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claim in letters from the RO dated June 6, 2005 
and December 22, 2006 which informed the Veteran that the 
evidence must demonstrate "a relationship between your 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the Veteran regarding new and 
material evidence, the June 2005 VCAA letter stated, "[y]ou 
were previously denied service connection for PTSD.  You were 
notified of the decision on May 24, 2002."  The June 2005 
letter notified the Veteran that evidence sufficient to 
reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  The letter specifically noted "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to VA for the first time."  The letter also 
stated, "[i]n order to be considered material, the 
additional existing evidence must pertain to the reason your 
claim was previously denied."  Further, the letter 
specifically advised the Veteran of the reason why the RO 
originally denied his service connection claim; namely, 
because "a confirmed diagnosis of PTSD was not found."  
Accordingly, the notice requirements as specified by Kent v. 
Nicholson, 20 Vet. App. 1 (2006) have been fulfilled.  In any 
event, because the Veteran's service connection claim is 
being reopened, any notification error with respect to new 
and material evidence under Kent is nonprejudicial.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the June 2005 and 
December 2006 letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letters that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letters that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the letters informed 
the Veteran that VA would make reasonable efforts to obtain 
private records or evidence not held by any Federal agency 
necessary to support his claim.  Included with the letters 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letters asked that the Veteran 
complete such so that the RO could obtain private records on 
his behalf.  

The June 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the December 2006 VCAA letter, 
page 5.

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
the June 2005 VCAA letter, on page 3.  However, 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  With respect to elements (4) and (5), the 
Veteran was provided notice as to degree of disability and 
effective date in the above referenced December 2006 VCAA 
letter.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the December 2006 Dingess letter, 
the Veteran was allowed the opportunity to present evidence 
and argument in response.  The Veteran's claim was 
readjudicated in a May 2007 statement of the case (SOC) and a 
February 2009 supplemental statement of the case (SSOC), 
after the Veteran submitted more evidence.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice, and has testified before the undersigned 
in April 2009.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran engaged the services of an attorney, he 
was provided with ample opportunity to submit evidence and 
argument in support of his claim, and he testified before the 
undersigned at the RO in April 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.             38 C.F.R. § 3.304(f) 
(2008).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
May 2005, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The Board is of course aware that the RO reopened the 
Veteran's claim in its February 2006 rating decision.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for PTSD was previously 
denied in a May 2002 rating decision.  The Veteran did not 
appeal that decision, and it became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

In the February 2006 rating decision, the RO noted that there 
was no evidence of record demonstrating that the Veteran had 
a current diagnosis of PTSD as defined by the Diagnostic and 
Statistical Manual of Mental Disorders.  It followed that a 
medical nexus relating his claimed PTSD to military service 
was an impossibility.  
In essence, the RO denied the claim because elements (1), 
current diagnosis, and (3), medical nexus, of 38 C.F.R. § 
3.304 were missing.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted      (i.e. after May 2002) evidence bears directly 
and substantially upon the specific matters under 
consideration, namely whether there is evidence of a current 
diagnosis of PTSD, and evidence of a medical nexus between 
the Veteran's current disability and military service.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim].

The Board finds that recently submitted post-service medical 
treatment records and a lay statement from the Veteran's ex-
wife constitute new and material evidence.  In particular, 
the Veteran submitted a June 1987 treatment report from the 
M.H.C. that included an Axis I diagnostic impression of 
"post-traumatic stress disorder."        See the June 25, 
1987 clinical evaluation of S.R.C., M.S.  Additionally, the 
Veteran's ex-wife submitted a statement indicating an 
observed change in the Veteran's behavior after his military 
service, noting "he was a totally different person" and 
specifically identifying problems with anger, and odd 
behavior at night [e.g., guarding the house all night outside 
with a weapon].  See the recently submitted handwritten 
statement of the Veteran's ex-wife.  This new evidence 
relates to the unestablished facts necessary to substantiate 
the Veteran's claim [i.e., current diagnosis, and a 
relationship between the Veteran's current disability and 
military service], and present a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2008).

Accordingly, the claim is reopened.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  In 
particular, VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  

For the reasons explained in the REMAND section below, the 
Board finds that additional development is necessary before 
it may proceed to a decision on the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal as to that issue is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim must be remanded for further evidentiary 
development.  

Clarification of issue 

Although the Veteran and his representative originally 
developed a service connection claim for PTSD alone, the 
Board is now expanding the issue to include entitlement to 
service connection for an acquired psychiatric disability.  
The Court has recently determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, --- Vet. App. ----, ----, No. 07-0558, 
slip op. at 4 (Feb. 17, 2009).  

At the April 2009 hearing, the Veteran's attorney made it 
clear that the Veteran desires consideration for entitlement 
to service connection for depression based upon the same 
symptomatology associated with the Veteran's claimed PTSD.  
Accordingly, the Board is expanding the issue on appeal at 
this time, and will consider whether service connection may 
be awarded for an acquired psychiatric disorder to include 
PTSD as instructed by the Court in Clemons.  

Reasons for remand

Additional medical records

The Veteran's claims file contains no medical records from 
the time he separated from service in 1969 though June 1987.  
However, the Veteran has testified that he underwent physical 
and mental testing in Albuquerque, New Mexico prior to his 
treatment at the Hines VA Hospital in the late 1980s.  See 
the April 2009 hearing transcript, pages 10-12.  The Veteran 
indicated that he was told he had "severe PTSD" during this 
testing.  See the Veteran's November 27, 2006 Statement in 
Support of Claim.  Cf. Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) [a claimant's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence].

The Board believes that pre-1987 clinical records, if 
existing, should be obtained.  

Medical opinion

In essence, the Veteran claims that he currently manifests a 
psychiatric disability [to include PTSD] that was caused by 
his combat experiences during his active duty military 
service in Vietnam.

It is undisputed that the Veteran is a veteran of combat.  As 
noted in the Introduction above, the Veteran is a recipient 
of the Combat Infantryman Badge, as well as two Purple 
Hearts.  Therefore, under 38 C.F.R. § 3.304(d), the Veteran's 
lay testimony alone establishes the occurrence of his claimed 
in-service combat stressors.  

However, there is conflicting medical evidence of record 
regarding whether the Veteran currently has PTSD, depression, 
or another psychiatric disability.  It follows that a medical 
nexus relating any diagnosed psychiatric disability to the 
Veteran's in-service combat experiences is also lacking.   

Pertinently, the Veteran underwent a VA examination in 
December 2005.  The VA examiner reviewed the evidence in the 
claims file at the time, examined the Veteran, and determined 
that the Veteran "is not seen as suffering from PTSD."                        
See the December 2005 VA examiner's report, page 7.  Rather, 
the VA examiner diagnosed the Veteran with "Mood disorder 
NOS."   Dr. E.D. agreed with these findings in September 
2006.  See the September 21, 2006 VA Psychiatry Note.  

Additionally, the Veteran was diagnosed with depression in 
October 2001 by Dr. P.K., who acknowledged a previous 
diagnosis of PTSD, but excluded such from his overall 
findings.  See the October 11, 2001 VA progress note of Dr. 
P.K.  Conversely, however, in March 2002 Dr. P.K. in fact 
assessed the Veteran's mental disability to be PTSD, this 
time acknowledging treatment for depression, but excluding 
depression from his final assessment.  See the March 19, 2002 
VA progress note of Dr. P.K.  

Finally, the Veteran has recently submitted evidence that 
contained a series of assessments that show potential 
diagnoses of PTSD.  See, e.g., the Veteran's July 1987 and 
June, October, and November 1988 Progress Notes [noting 
"possible PTSD," "PTSD," "probably PTSD," and "traits 
of PTSD" respectively].  Notably, these records were not 
considered by the December 2005 VA examiner, as they were 
incorporated into the Veteran's file after the VA examination 
date.  

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
Veteran's current psychiatric diagnosis and whether a 
relationship, if any, exists between the Veteran's claimed 
mental disability and military service.  These questions must 
be addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran through 
his attorney and request that he identify, 
to the extent possible, any mental health 
treatment he received prior to August 
1987.  VBA should take appropriate steps 
to secure copies of any such treatment 
reports identified by the Veteran and 
associate them with the Veteran's VA 
claims folder.  Efforts to obtain these 
records should be memorialized in the 
Veteran's VA claims folder.

2.  Subsequently, the Veteran's entire 
claims folder should be forwarded to, and 
be reviewed by, a mental health provider.  
The reviewer should determine the specific 
diagnosis(es) of the Veteran's psychiatric 
disorder(s).  The reviewer should 
additionally render an opinion, with 
supporting rationale, as to whether it is 
as likely as not that a psychiatric 
disability was caused by his the Veteran's 
military service, to include his combat 
experiences.  Any diagnostic testing, or 
an interview with the Veteran, which is 
deemed to be necessary by the reviewer 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  
If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


